

116 HR 6728 IH: To amend the Commodity Credit Corporation Charter Act to raise the borrowing limit of the Commodity Credit Corporation.
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6728IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Austin Scott of Georgia (for himself, Mr. Bishop of Georgia, Mr. Johnson of South Dakota, Mr. Allen, and Mr. Marshall) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Commodity Credit Corporation Charter Act to raise the borrowing limit of the Commodity Credit Corporation.1.Raising the borrowing limit of the Commodity Credit CorporationSection 4(i) of the Commodity Credit Corporation Charter Act (15 U.S.C. 714b(i)) is amended by striking $30,000,000,000 and inserting $68,000,000,000. 